Citation Nr: 1219967	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  10-14 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a gastrointestinal disorder, to include gastroesophageal reflux disease (GERD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force from May 2000 to May 2006.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The claim was remanded in July 2011 for evidentiary development, and it is now ripe for appellate review.  


FINDINGS OF FACT

1.  The Veteran failed to report to a scheduled VA examination for the purposes of determining the existence and etiology of any currently present gastrointestinal disability, to include GERD; no good cause has been shown for the absence.  

2.  The Veteran does not have a current and chronic gastrointestinal disorder.  


CONCLUSION OF LAW

Service connection for a gastrointestinal disorder, to include GERD, is not warranted.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), significantly changed the law prior to the pendency of this claim.  VA has issued final regulations to implement these statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA provisions include an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, and they redefine the obligations of VA with respect to the duty to assist the Veteran with a claim.  In the instant case, the Board finds that VA fulfilled its duties to the Veteran under the VCAA.

In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) and, inform the claimant about the information and evidence the claimant is expected to provide.  Although no longer required, in this case it was requested that the claimant provide any evidence in his possession that pertains to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  

Additionally, the Court of Appeals for Veterans' Claims (Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006), which held that VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) mandate notification of all five elements of a service connection claim.  Those five elements include (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  This notice must also inform the Veteran on how VA determines that a disability rating and an effective date for the award of benefits will be assigned if the claim is granted.  Id.  In this case, the Veteran was informed about the information and evidence not of record that is necessary to substantiate his claim for service connection.  In addition, the Veteran received notice regarding the evidence and information needed to establish a disability rating and effective dates, as outlined in Dingess-Hartman.   

It is pertinent to note that the Veteran is represented by the Texas Veterans Commission (TVC), and that organization is presumed to have knowledge of what is necessary to substantiate a claim for service connection.  Neither the Veteran nor his representative has pled prejudicial error with respect to the content or timing of VCAA notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Regarding VA's duty to assist the Veteran in obtaining evidence needed to substantiate his claim, the Board finds that all necessary assistance has been provided in this case.  The evidence includes service treatment records and post-service pertinent medical records.  The Veteran was scheduled for a comprehensive VA gastroenterology examination to evaluate his current disability status; however, as noted below, he failed to report at the scheduled time without showing good cause as to his absence.  Thus, there is no indication of any additional relevant evidence that has not been obtained.  There is no duty to provide another examination or a medical opinion.  See 38 C.F.R. §§ 3.326, 3.327 (2011).

Legal Criteria-Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran experiences a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability. See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Alternatively, the nexus between service and the current disability can be satisfied by evidence of continuity of symptomatology and evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997). 

Analysis

The Veteran in this case served in the Air Force from 2000 to 2006, and he filed his claim for service connection approximately two years following his discharge.  He contends, in essence, that he developed GERD in service and that he is still affected by the condition.  

The service treatment records describe several complaints of epigastric discomfort.  The Veteran was initially seen by an Air Force physician's assistant (PA) in October 2002, and at that time, potential GERD was assessed.  This provisional diagnosis was made after the Veteran complained of having food reenter his mouth after every period of consumption.  That same month, the PA noted that the Veteran had tried Aciphex(r) and had little improvement on the medication.  A gastroenterology consultation was recommended to clarify potential diagnoses and treatment plans associated with the Veteran's symptoms.  

Following the PA's recommendation, an Air Force family practitioner reviewed the referral request.  This physician, in a note also dated in October 2002, stated that the Veteran got nauseated after eating, and that a four-week course of medicine he was not improving symptoms.  The doctor noted that the symptoms were "somewhat atypical" for GERD.   

The Veteran was dispatched from Dyess AFB, Texas to a local gastroenterology center shortly after the recommendation by the PA and family practitioner.  The notes of that treatment, dated in November 2002, indicate that an endoscopy procedure was performed.  The gastroenterologist initially suspected that a hiatal hernia was present due to the symptoms of passive regurgitation.  Indeed, the Veteran stated that he had been spitting up acidic material frequently, and that it was worsening.  An endoscopy revealed that a hiatal hernia was not present; however, the gastroenterologist determined that medical therapy was to be continued.  There were indications that further testing would be necessary to assess the potential pathologies causing regurgitation.  Specifically, this gastroenterologist noted that a 24-hour acid study might be necessary along with consideration of anti-reflux surgery.  With regard to a specific diagnosis, this physician only stated that passive regurgitation was present.  

Following service separation, the Veteran had a single complaint of epigastric discomfort in January 2007.  He simply checked that he experienced heartburn on a private medical questionnaire.  The record contains no additional treatment for GERD, passive regurgitation, or any other gastrointestinal complaints.  Also, it does not appear as if the Veteran ever received the further testing recommended in 2002.  

The Board noted that the post-service symptom of heartburn was, potentially, consistent with the in-service assessments of possible GERD and passive regurgitation.  In a remand order dated in July 2011, it was directed that the Veteran be afforded a comprehensive gastroenterology examination to determine if any current gastrointestinal disorder, to include GERD, was present.  If so, the examiner was to opine as to if it was at least as likely as not that such a condition had causal origins with the treatment and complaints noted in service.  This request was made to ensure compliance with jurisprudential directives.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Unfortunately, the Veteran did not report for his scheduled examination.  

Here, the Board must note that the duty to assist the Veteran in the development of his claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In the current case, the Veteran was informed of the date and time of his examination, and no mail was returned as undeliverable either from the address currently on file or at another potential address located after an internet search (which, incidentally, was a commendable effort on the part of the RO to ensure that the all possible avenues of notification were covered).  The Veteran has sent no statement to VA adjudicators regarding a justification for his absence from the scheduled examination.  

VA regulations provide that individuals must report to an examination when one is scheduled.  38 C.F.R. § 3.326(a).  When, as here, entitlement to a VA benefit cannot be established without a current VA examination, and a claimant without good cause fails to report to said examination in connection with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655.  Simply put, there is no good cause shown for the Veteran's absence at the scheduled examination, and the Board must adjudicate the claim for entitlement to service connection on the evidence currently of record.  

In this regard, while there is evidence of potential GERD noted in October 2002, the in-service gastroenterology report listed passive regurgitation as the more correct appraisal of his condition (with a need for further medical testing if complaints were not resolved with medication).  By all accounts, the Veteran never received additional treatment for his epigastric complaints following this assessment, and he only once reported an episode of vague "heartburn" following service separation.  That is, there is no evidence of a current and chronic gastrointestinal disability save for the Veteran's lay assertions of experiencing GERD.  

The Veteran, as a layperson, is competent to report on that which comes to him through his senses and, in a similar regard, can opine as to the presence of simple medical conditions.   See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The presence of GERD is something which requires advanced medical knowledge to determine, and thus, despite the Veteran's contentions of its presence, without the opinion of a medial expert, his lay assessment cannot be given much probative weight.  Id.  The scheduled VA examination was meant to help provide such an expert opinion; however, as the Veteran failed to report, the Board is unable to conclude that a chronic gastrointestinal disability does, in fact, currently exist.  Under any theory of entitlement for service connection, it is first and foremost a requirement that a chronic disability capable of service connection be present.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As the evidence of record fails to show that such a chronic disorder is currently present, the claim must be denied.  

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim. 38 U.S.C.A. § 5107(b) (West 2002); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 


ORDER

Entitlement to service connection for a gastrointestinal disorder, to include gastroesophageal reflux disease (GERD), is denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


